11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Eddie Sandoval Soto,                        * From the 91st District Court
                                              of Eastland County,
                                              Trial Court No. 23434.

Vs. No. 11-15-00023-CR                      * July 16, 2015

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and McCall, sitting by
                                              assignment)
                                              (Bailey, J., not participating)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.